Citation Nr: 0836294	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for type II diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for gout.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1963 to May 1971.

Procedural history

Service connection for diabetes mellitus and gout was denied 
by the RO in an August 2003 rating decision, which the 
veteran appealed to the Board of Veterans' Appeals (the 
Board).  The Board issued a decision on December 8, 2005 
upholding the denial of the claims. The veteran filed an 
appeal of the December 2005 Board decision with the United 
States Court of Appeals of Veterans Claims (the Court).  In a 
June 2008 memorandum decision, the Court affirmed the Board's 
decision.  

This case comes before the Board on appeal of a January 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which determined 
that new and material evidence had not been submitted which 
was sufficient to reopen the claims.

The veteran subsequently submitted evidence directly to the 
Board, along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007).

Reconstructed claims folder

The Board notes that the veteran's claims folder is not 
currently located at the Board, as he has appealed other 
issues to the Court.  His claims folder has been 
reconstructed and appears to be complete.  Neither the 
veteran or his attorney has indicated that records are 
missing from the temporary claims file.




FINDINGS OF FACT

1.  In a December 2005 decision, the Board denied service 
connection for type II diabetes mellitus and gout. 

2.  The evidence associated with the claims folder subsequent 
to the December 2005 Board decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for type II diabetes mellitus and gout.  


CONCLUSIONS OF LAW

1.  The December 2005 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Since the December 2005 Board decision, new and material 
evidence has not been received to reopen the claims of 
entitlement to service connection for type II diabetes 
mellitus or gout.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for type II diabetes 
mellitus and gout.  Implicit in his claims is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claims has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  



The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issues on appeal; the standard of review and duty to assist 
do not apply to the claims unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in a 
letter from the RO dated January 5, 2006 which specifically 
detailed the evidentiary requirements for secondary service 
connection, including evidence that "your service-connected 
disability either caused or aggravated your additional 
disability."  The January 2006 letter did not detail the 
evidentiary requirements for presumptive service connection 
for diabetes mellitus; however, the veteran's statements 
reveal that he has actual knowledge that this claim requires 
evidence of herbicide exposure in service.  See, e.g., the 
February 16, 2007 notice of disagreement; see also See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  It is 
therefore clear that the veteran was or should have been 
aware of the evidentiary requirements for presumptive service 
connection for diabetes. 

With respect to notice to the veteran regarding new and 
material evidence, the January 2006 VCAA letter stated that 
"You were previously denied service-connected for diabetes 
mellitus type II and gout."  The letter notified the veteran 
that evidence sufficient to reopen the veteran's previously 
denied claims must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the January 2006 letter informed the veteran as to the reason 
his claims were previously denied: "You claim for diabetes 
mellitus type II was previously denied because there is no 
evidence you served in-country in Vietnam or were exposed to 
herbicides.  Gout was denied because there is no evidence 
showing a relationship of your gout to active military 
service . . . Please submit medical evidence on your current 
gout disability as well as evidence showing a connection 
between your gout disability and your claimed diabetes 
mellitus type II condition."  As such, the veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2006 VCAA letter.  Specifically, the veteran was 
advised in the letter that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
in the letter that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, so that VA could obtain these records on his 
behalf.  The VCAA letter also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claims.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the January 5, 2006 
letter at page 2.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  In 
any event, because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  He is represented by an attorney.  The veteran has 
not requested a personal hearing in this matter.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran's prior claim of entitlement to service 
connection for type II diabetes mellitus was denied in 
essence because the record at that time did not include 
evidence of an in-service disease or injury [i.e., Hickson 
element (2)], namely herbicide exposure.  Hickson element 
(3), medical nexus, was also lacking.  

Because the claim for diabetes was denied, the veteran's 
secondary service connection claim for gout failed for lack 
of a service-connected disability [i.e., Wallin element (2)].  
Wallin element (3), medical nexus, was also lacking.  

The December 2005 Board decision has been affirmed by the 
Court and is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1104 (2007).  As explained above, the veteran's 
claims for service connection for type II diabetes mellitus 
and gout may only be reopened if he submits new and material 
evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence of an in-service injury or disease for the diabetes 
claim and service-connected diabetes for the gout claim.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claims of 
entitlement to service connection for diabetes and gout has 
not been submitted.

The evidence added to the veteran's claims folder consists of 
copies of the veteran's service personnel records, more 
recent VA outpatient treatment records, private treatment 
records, a chart listing areas other than Vietnam where 
herbicides were utilized, a lay statement from the veteran's 
spouse, and the veteran's written statements and those of his 
attorney.

The veteran's service personnel records were considered by 
the Board in the December 2005 decision; accordingly the 
copies submitted by the veteran in connection with the 
instant appeal are cumulative and redundant of the evidence 
of record in 2005 and are not "new."

The recent VA and private medical records document ongoing 
medical treatment.  These records do not indicate whether the 
veteran's current diabetes is a result of in-service 
herbicide exposure.  As such, these medical records are not 
new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The chart submitted by the veteran purports to show areas 
other than Vietnam where herbicides were utilized.  There is 
no indication from the chart that the veteran was present at 
the times and places herbicides were utilized.  This includes 
during the veteran's service in Thailand in November 1967.  
There is still no evidence of record of the veteran's 
exposure to herbicides.  Accordingly, the report does not 
raise a reasonable possibility of substantiating the claim 
and does not constitute new and material evidence.  

With respect to the veteran's own statements and testimony, 
to the effect that his current diabetes is related to 
herbicide exposure during his military service, such evidence 
is cumulative and redundant of statements made prior to the 
December 2005 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  The same is the 
case with the statements offered by his spouse and attorney.

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's diabetes is 
medically related to his military service.  
The evidence is cumulative and redundant of the evidence of 
record at that time, and it therefore does not raise a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  

With respect to the claim for service connection for gout, in 
the absence of service-connected diabetes the posture of the 
previous denial has not changed -- the predicate service-
connected disability is still lacking.  Of necessity, new and 
material evidence has not been added to the record. 

Accordingly, the claims for entitlement to service connection 
for diabetes mellitus and gout are not reopened.  The 
benefits sought on appeal remain denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for type II diabetes 
mellitus is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for gout is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


